            Case 1:19-cv-11993-NMG Document 15 Filed 03/06/20 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS


                                                                         Case No. 1:19-cv-11993


Richard Fontaine,
Plaintiff
v.
Frito-Lay, Inc.
Defendant


                           MOTION FOR SUBSTITUTION OF PARTIES
Now comes the Plaintiff by Counsel to ask that this Honorable Court substitute, “Estate of
Richard Fontaine,” for original Plaintiff, Richard Fontaine. [FRCP 25(a)(1)].
Mr. Fontaine died on 12 December 2019, and his heirs wish to pursue this action in his stead.
Respectfully Submitted,
Richard Fontaine by his Attorney,
____________/s/_____________
Mark Ellis O’Brien
Post Office Box 342
Lunenburg, Massachusetts 01462
978.990.6105.
justice457@gmail.com
                                    CERTIFICATE OF SERVICE
I hereby certify that on 6 March 2020, a true copy of this Motion for Substitution of Parties was
sent to Counsel for the Defendant via the ECF system.
______________/s/_____________
Mark Ellis O’Brien
